Citation Nr: 1514892	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-22 540	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent.

2.  Entitlement to an effective date earlier than May 11, 2011, for the awards of service connection for bilateral hearing loss and tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for depression and anxiety.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971, with subsequent National Guard service from September 1985 to September 1994.   

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of July 2011, March 2012, May 2012, and August 2012.

In June 2013, after the RO had reviewed the merits of the case and issued a Supplemental Statement of the Case, the Veteran submitted additional evidence consisting of a private physician's statement in support of his claim.  This evidence was not reviewed by the RO in connection with a decision on the claim.  However, because the Veteran's appeal was filed after February 2, 2013, initial RO review of the new evidence and argument is not required.   38 U.S.C.A. § 7105(e) (West 2014).  Therefore, the Board may proceed with review of this matter.

The issue of entitlement to service connection for a sleep disorder was raised by the Veteran in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issues of entitlement to service connection for COPD, depression, and anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

2.  RO denials of service connection for hearing loss in 2001 and 2005 are final.  

3.  The Veteran did not contact VA with regard to hearing loss after the 2001 denial until he filed the second formal claim in January 2005; likewise, he did not contact VA with regard to hearing loss after the 2005 denial until he filed the third formal claim in May 2011; nothing in the file could be construed as an earlier informal claim for service connection for hearing loss.

4.  The Veteran did not file a claim for entitlement to service connection for tinnitus; rather the RO granted this benefit on its own motion.


CONCLUSIONS OF LAW

1.  A disability rating greater than 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).

2.  Effective dates earlier than May 11, 2011, are not warranted for the awards of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify regarding the PTSD appeal was fully satisfied in a March 2012 letter prior to the promulgation of the rating decision on appeal.  This letter informed him of his and VA's duty for obtaining evidence and of the evidence needed to establish disability ratings and an effective date.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify the Veteran regarding the effective date for the grants of service connection for hearing loss and tinnitus was satisfied prior to the rating decision on appeal in a June 2011 letter which provided information regarding the evidence needed to establish disability ratings and an effective date.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, and pertinent VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record reflects that the Veteran has been in receipt of Social Security disability benefits for many years.  The RO requested records from that agency upon several occasions.  Each time, the Social Security Administration replied that the records reflecting the grant of disability benefits to the Veteran, including the supporting medical evidence, had been destroyed.  The Board therefore finds that these records no longer exist and no further efforts to obtain them are required.  38 C.F.R. § 3.159(c).  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Increased rating--PTSD

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process. O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO granted service connection for PTSD in March 2012, and assigned a 50 percent disability rating.  The Veteran perfected a timely appeal as to the rating assigned.  He asserts that he is highly irritable and avoids people.  He also asserts that he does not associate with his acquaintances frequently and that he does not have contact with several of his siblings, and only talks with one brother on the phone.  

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed.Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was certified to the Board in August 2013, so the revised regulations are not applicable to this case.  

Under the governing regulatory rating criteria, PTSD is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130.

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.  Entitlement to a particular disability rating requires sufficient symptoms of the kind listed in the requirements for each disability level, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  All diagnoses of mental disorders must conform to the psychiatric standards set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  38 C.F.R. § 4.125.

The Veteran underwent a VA examination for purposes of establishing service connection in January 2012.  The examiner deemed that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had graduated from high school and had a year and a half of technical school.  He was not working because he was on Social Security disability following three back surgeries.  His prior work experience was in construction and as a truck driver.  He had last worked in 2002, and reported increased irritability and difficulty working with others since returning from Vietnam.  He also reported that his PTSD symptoms had worsened as he had gotten older and that his symptoms had also increased as he was able to be less active.  The examiner noted that the Veteran experienced recurrent and distressing recollections of his experiences in Vietnam, including images, thoughts, or perceptions, and recurrent distressing dreams.  He acted or felt as if the traumatic event were recurring; including a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated.  He experienced intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of his experiences in Vietnam.  The Veteran made efforts to avoid thoughts, feelings or conversations associated with Vietnam, and efforts to avoid activities, places or people that aroused recollections of Vietnam.  He experienced markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He had a restricted range of affect, and a sense of a foreshortened future.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Symptoms of PTSD were identified as chronic sleep impairment and disturbances of motivation and mood.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational and other important areas of functioning.  The examiner rendered a diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) Score of 56.  

A routine screening for depression during a VA primary care visit in May 2012 was negative.  A routine screening for depression in April 2013 was negative for depression as the Veteran reported he was "not at all" feeling down, depressed or hopeless.  

The report of a February 2013 VA examination reveals a diagnosis of PTSD and a GAF score of 50.  The examiner deemed the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran lived alone, had been married and divorced twice.  He was not currently working, although he had prior experience as a police officer and a truck driver.  He reported he had been fired from a few jobs for fighting and that he had difficulty getting along with others.  The examiner noted that the Veteran experienced recurrent and distressing recollections of his experiences in Vietnam, including images, thoughts, or perceptions, and recurrent distressing dreams.  He experienced intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of his experiences in Vietnam.  The Veteran made efforts to avoid thoughts, feelings or conversations associated with Vietnam, and efforts to avoid activities, places or people that aroused recollections of Vietnam.  He experienced feelings of detachment or estrangement from others.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  Symptoms of PTSD were identified as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.   The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational and other important areas of functioning.  

The Veteran underwent another VA examination in May 2013.  The examiner noted that the Veteran experienced recurrent and distressing recollections of his experiences in Vietnam, including images, thoughts, or perceptions, and recurrent distressing dreams.  He experienced intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of his experiences in Vietnam.  The Veteran made efforts to avoid thoughts, feelings or conversations associated with Vietnam, and efforts to avoid activities, places or people that aroused recollections of Vietnam.  He experienced feelings of detachment or estrangement from others.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational and other important areas of functioning.  Symptoms of PSD were identified as depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner rendered a diagnosis of PTSD and assigned a GAF Score of 56.  The examiner opined that PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with normal routine behavior, self-care, and conversation.  Lastly, the examiner opined that based on his history and current level of symptoms and functional abilities, the Veteran's PTSD does not render the Veteran unable to obtain or maintain substantially gainful employment. 

The Veteran's primary care physician submitted a statement in June 2013 to the effect that the Veteran has had chronic problems with anxiety and depression and PTSD.  She noted that he is irritable and anxious most days, that he does not do well in social situations and has difficulty with his relationships.  In her estimation, he has a quick temper and does not handle new situations well.  She further opined that he would be unlikely to handle employment due to his anxiety and PTSD symptoms, although he was stable and controlled on his current medications.  

Based upon the medical records provided by the Veteran's primary care physician, it appears that the Veteran receives pharmacological therapy only for his PTSD symptoms, as no other psychotherapy is reflected in these records.  The Veteran's VA records reflect no treatment whatsoever for PTSD, and as noted above, reflect entirely negative depression screenings.  The Board finds the absence of notations of PTSD in his VA treatment reports, along with any indication of depression in the VA reports to be significant as to the level of impairment related to PTSD.  That the Veteran is able to function with only pharmacological therapy and without individual psychotherapy or group therapy, both of which are available to him, is also an indication of the mid-range severity of his PTSD.  

The GAF scores assigned throughout the pertinent time frame shows that each GAF score fell between 50 and 56.  The assignment of GAF scores between 41 and 50 represents the assessments of mental health professionals that the Veteran has "serious symptoms or any serious impairment in social, occupational, or school functioning."  The GAF scores between 51 and 60 reflect "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  See 38 C.F.R. § 4.130, incorporating by reference the VA's adoption of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV) for rating purposes.

Upon careful review, the Board holds that the preponderance of the evidence is against the award of a disability rating for PTSD in excess of 50 percent.  His symptoms are more nearly analogous to those set forth for the 50 percent disability rating, especially his difficulty in establishing and maintaining effective work and social relationships.  However, his 2012 and 2013 examination reports also reflect flattened affect; some memory impairment, as manifested by his various and inconsistent reporting of his occupational history, disturbances of motivation and mood, irritability, and avoidance of interpersonal interactions.  His own contentions, the statement of his primary care physician, and the conclusions reached by three different VA examiners buttress the finding that he has occupational and social impairment with reduced reliability and productivity.  Mauerhan.  However, he does not manifest occupational and social impairment with deficiencies in most areas due to PTSD, or total occupational and social impairment; therefore the preponderance of the evidence is against a 70 percent or a 100 percent schedular disability rating for PTSD.

Generally, when the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That the Veteran is in fact unemployed is not in dispute as the records shows that the Social Security Administration has adjudicated him as unemployability due to a combination of physical and mental disabilities, but especially his back injury residuals.

However, in this case, the Veteran recently filed a claim for entitlement to a total disability rating based upon unemployability due to all his service connected disabilities.  In a September 2013 decision, the RO denied this benefit, finding that although significant, the Veteran's combined service-connected disabilities do not produce unemployability.  As PTSD is the most significant of the Veteran's three service-connected disabilities, the Board finds that the question of whether PTSD alone causes unemployability has been asked and answered in this September 2013 decision.  The Veteran has not appealed the September 2013 denial and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  We will therefore address this question no further, except to observe that the RO's September 2013 denial appears entirely consistent with our conclusion above that the Veteran's PTSD produces difficulty in establishing and maintaining effective work relationships, but not the inability to establish such relationships.  

In summary, the preponderance of the evidence is against an initial disability rating greater than 50 percent for PTSD.  The appeal is therefore denied.  




	Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet.App. 423 (2009).  

In this case, the Board finds that the schedular criteria do in fact contemplate the Veteran's level of disability and symptomatology.  As explained above, his symptom picture correlates neatly with the description of the 50 percent disability rating.  The Veteran has not asserted other PTSD symptomatology or impairment other than that discussed above.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Earlier effective dates-service connection for hearing loss and tinnitus

The Veteran initially applied for service connection for hearing loss in August 2000.  The RO denied this claim in a May 2001 decision on the basis that the Veteran's hearing loss had pre-existed service and had not worsened during service.  The Veteran was notified of the denial and of his appeal rights in a letter dated the same month.  The veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  He did not submit any new evidence or correspond with the VA about his hearing loss until January 2005.

The Veteran reapplied in January 2005, asserting that he had been exposed to acoustic trauma during service.  The RO denied this claim in a May 2005 decision, on the basis that the Veteran had failed to submit new and material evidence sufficient to reopen the claim.  He was notified of the denial in May 2005.  Again, the Veteran did not appeal this decision and it became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Again, he did not submit any new evidence or correspond with the VA about his hearing loss until May 2011.

The Veteran again reapplied for service connection for hearing loss in May 2011.  The claim was received by the RO on May 11, 2011.  The RO ordered a VA audiological examination.  The clinical examination yielded an informed medical opinion to the effect that the Veteran's bilateral hearing loss resulted from intense noise exposure while on active duty, and that furthermore, the Veteran's tinnitus was also related to noise exposure occurring on active duty.  Based upon this opinion, the RO granted service connection for bilateral hearing loss and tinnitus.  The decision itself reflects that between the 2005 denial and the 2011 grant, VA changed its policy regarding how to develop and rating hearing loss claims.  Because the Veteran had served in Vietnam and had a military occupational specialty involving noise exposure, the RO determined that the examination and opinion were required in the Veteran's case.  

As a threshold matter, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to a claim reopened after final disallowance, such as the two disabilities at issue here, governing regulation provides that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The regulation pertaining to new and material evidence provides several exceptions to these rules.  When new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Similarly, the receipt of any service records which had been in existence at the time of the denial but not associated with the claims file will trigger a de novo review as well.  If benefits are then granted, the award will be effective on the date entitlement arose or on the date VA received the previously-denied claim.  38 C.F.R. § 3.156.  

In this case, the provisions of 38 C.F.R. § 3.156 do not apply because the Veteran had not appealed either of the prior denials of service connection for hearing loss.  When the claim was granted, the new and material evidence was not a service record which had been in existence in 2001 or 2005; rather, the new evidence consisted of a July 2011 medical opinion which supported the Veteran's claim.  

The Board has carefully reviewed the record to identify any informal claim prior to May 11, 2011.  However, as the Veteran did not correspond with VA in between the 2005 denial and the May 11, 2011, claim, there is no such document which could be interpreted as an informal claim.

Thus, the May 11, 2011, claim represents the first communication from the Veteran pertaining to hearing loss since the 2005 denial of service connection for hearing loss.  As such, it is a clear formal claim for the benefit sought, and the RO properly used the date this claim was received as the effective date when the benefit was granted.  

Thus, in these circumstances, the earliest possible effective date for the award of service connection for bilateral hearing loss is May 11, 2011; the date the Veteran's claim to reopen was received by VA.  Governing law dictates that it is the later of the two dates, when a claim is filed vs. when entitlement arose, which must be chosen as the effective date when a grant of service connection is implemented.  As explained above, the law does not provide for an earlier effective date in this case.

With regard to the tinnitus grant, the Board notes that the Veteran never did claim entitlement to service connection for tinnitus.  Rather, the RO awarded service connection on its own motion, based upon the 2011 positive medical opinion.  The RO apparently viewed the tinnitus as so related to the hearing loss that it assigned an effective date based upon the claim involving hearing loss.  There is no conceivable basis for awarding an earlier effective date for the grant of service connection for tinnitus.

The only other legal method to attack a final decision, such as the 2001 decision or the 2005 decision is to file a motion to review the final decision based upon clear and unmistakable error.  38 C.F.R. § 3.105(a).  In such a case, the effective date of the grant of benefits would be the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.400(k).  The Veteran has not done this.  In this regard, he is advised that if he wishes to file a motion to revise either final decision based upon clear and unmistakable error, such a motion must identify the alleged error with specificity.  A claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  "To prove the existence of [clear and unmistakable error] as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).


ORDER

An initial disability rating greater than 50 percent for PTSD is denied.

Effective dates earlier than May 11, 2011, for the awards of service connection for bilateral hearing loss and tinnitus are denied.





REMAND

As noted above, the Veteran had National Guard service from September 1985 to September 1994.  The file contains only two documents reflecting this service:  a report of separation and a medical document reflecting that he failed to meet cardiovascular/medical retention standards just prior to his discharge from the National Guard.  The Veteran has stated that he spent approximately six weeks overseas in Turkey in September and October 1991.  However, the records currently available do not confirm any active duty call-ups and also do not contain any records reflecting the routine medical evaluations that National Guard members normally have.  Prior to further evaluation of the Veteran's service connection claims, the Board deems that the Veteran's complete National Guard records should be requested for review by adjudicators.   38 C.F.R. § 3.159(c).

The Veteran contends his COPD was caused by tobacco abuse.  Specifically, he argued that he self-medicated his service-connected PTSD with tobacco, thereby causing him to develop COPD.  Generally, claims for service-connection directly based on the effects of tobacco products are barred.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  However, if the disease can be service-connected on a basis other than the direct use of tobacco products, the claim may be granted.  38 C.F.R. § 3.300(b).  Service connection would also be permissible, if the smoking was caused by a service-connected disability and the smoking caused or aggravated another disability.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The record includes evidence which generally links the COPD to smoking; however, there is no medical information in the record as to the relationship between the PTSD and smoking, and no informed medical opinion as to the Veteran's particular situation.  As the Board may not rely upon its own unsubstantiated medical opinion, an opinion as to the relationship, if any, between the PTSD, smoking and COPD is also necessary.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran alternatively claims that his COPD may be related in part to his military occupational specialty of heavy vehicle driver, in that he asserts he was exposed to asbestos from brake and clutch pads and that he was exposed to diesel fuel fumes and diesel engine smoke from the trucks he drove.  The record as it stands does not either support or refute this contention and more information is required.  

Lastly, as the Veteran continues to receive VA healthcare, his VA medical records should be updated for the file.  

The Board notes that the Veteran wrote in a September 2014 letter to his United States Senator that he believed his COPD claim had been granted because the VA was paying for his oxygen and other medication for treatment of his COPD.  We caution the Veteran against jumping to conclusions about his service connection claim.  He is eligible for VA medical care due to his overall service connection and Veteran status.  In his case, VA treatment for a non-service connected disability is encompassed in his enrollment priority category.  See 38 U.S.C.A. § 1705; 38 C.F.R. §§ 17.36, 17.38.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's complete National Guard service records, including personnel and medical records, through official channels.  The RO should make as many requests as are necessary to obtain the records.  If VA concludes that the records sought do not exist or that further efforts to obtain them would be futile, then the RO should prepare a memorandum for the file detailing the efforts made.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to May 2013 for inclusion in the file.

3.  After obtaining the records requested above, the Veteran should be provided with a VA pulmonary examination to identify all current lung disease and all contributing etiologies of such disease.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  The examiner is then requested to form opinions on the following questions:  

* Is the Veteran's COPD more, less, or equally likely to have been secondary to or proximately caused by his PTSD?  
* Did exposure to diesel fuel fumes and diesel engine smoke in Vietnam more, less, or equally likely cause or aggravate the Veteran's COPD?
* Is there an asbestos component to the Veteran's lung disease, and if so, was exposure to asbestos from brake and clutch pads in Vietnam more, less, or equally likely to have caused or aggravated the Veteran's lung disease.

A thorough and complete explanation for the opinions reached will be appreciated and will help adjudicators reach a decision on this case.    

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


